Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000700
                                                         04-NOV-2016
                                                         01:14 PM



                          SCPW-16-0000700
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________
             THE COMMUNITY ASSOCIATIONS OF HUALALAI,
          a Hawai#i non-profit corporation, Petitioner,
                                 vs.
          LEEWARD PLANNING COMMISSION, COUNTY OF HAWAI#I;
      and PLANNING DIRECTOR, COUNTY OF HAWAI#I, Respondents.
________________________________________________________________
                        ORIGINAL PROCEEDING
                        (SPP NO. 16-000188)

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner The Community

Associations of Hualalai’s petition for writ of mandamus, filed

on October 19, 2016, the amendment, filed on October 22, 2016,

the respective supporting documents, and the record, it appears

that petitioner is seeking identical relief in SCOT-16-0000690

and, therefore, is not entitled to the requested mandamus relief

at this juncture.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982

P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the
requested action);   Barnett v. Broderick, 84 Hawai#i 109, 111,

929 P.2d 1359, 1361 (1996) (a writ of mandamus is available to

compel an official to perform a duty allegedly owed to an

individual only if the individual’s claim is clear and certain,

the official’s duty is ministerial and so plainly prescribed as

to be free from doubt, and no other remedy is available).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied without prejudice.

          DATED: Honolulu, Hawai#i, November 4, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2